Judgment, Supreme Court, New York County (Allen G. Alpert, J., at plea; Frederic S. Berman, J., at sentence), rendered July 26, 1990, convicting defendant, upon his plea of guilty, of attempted burglary in the second degree, and sentencing him as a persistent violent felony offender, to a prison term of 7 years to life, unanimously affirmed.
Upon review of the record, we find that defendant’s plea was knowing and voluntary (People v Harris, 61 NY2d 9), and that defendant’s right to effective assistance of counsel was not abridged by the court’s refusal to adjourn the sentencing, an associate of defendant’s attorney having been present at the sentencing to make sure that he received the promised sentence (compare, People v Spears, 64 NY2d 698). Concur— Milonas, J. P., Rosenberger, Ellerin and Asch, JJ.